April 20, 2009

 

Silver Consignment/Purchase Agreement

We are pleased to confirm that, Mitsubishi International Corporation ("MIC")
will be prepared to deliver on an uncommitted basis, from time to time, silver
upon consignment (the "Consignment(s)") to _________ (the "Consignee" and
together with MIC, "the Parties") subject to availability and to the terms and
conditions outlined herein and further subject to MIC's absolute discretion not
to deliver silver if it so decides.

Definitions

. For the purposes of this Agreement:



"Dollar Value" with respect to silver shall mean, on the day of determination,
the value in U.S. dollars of one troy ounce of silver determined by the current
Handy & Harmon (H&H) price for AMI Doduco Inc. and AMI Doduco (Nexico) S. de
R.L. de C.V. or the current London Fix price for AMI Doduco Espana, S.L. and AMI
Doduco GmbH.

1. Availability. Silver delivered and held on consignment hereunder from time to
time by the Consignee shall not at any time have a Dollar Value which exceeds
$_____________ U.S. (the "Maximum Dollar Limit").

2. Restoration of Maximum Dollar Limit. If at any time the aggregate Dollar
Value of silver held on consignment hereunder by the Consignee should exceed the
Maximum Dollar Limit, then MIC may at its option, by telex or telecopied notice
to the Consignee, require that by the end of the Business Day immediately
following the day upon which such telex or telecopied notice is given, the
Consignee either:

(i) re-deliver to MIC a portion of the silver held on consignment hereunder
sufficient to reduce the Dollar Value of the silver continued to be held on
consignment hereunder to an amount no greater than the Maximum Dollar Limit;

(ii) purchase from MIC, at the applicable H&H Noon price plus the all accrued
and unpaid Consignment Fees (defined below) relating to such quantity of silver,
a quantity of the silver held on consignment hereunder sufficient to reduce the
Dollar Value of the silver held on consignment hereunder to an amount no greater
than the Maximum Dollar Limit.;

(iii) deposit, by wire transfer, funds equal to the Dollar Value of the silver
held on consignment hereunder in excess of the Maximum Dollar Limit (the "Excess
Funds") into a margin account established with the MIC, which will pay interest
to the Consignee at a rate based on the average of the federal funds rate during
the period from the date of the first deposit of the Excess Funds to the date of
the withdrawal of the Excess Funds. Upon the reduction of the aggregate value of
the Dollar Value of the silver held on consignment hereunder in excess of the
Maximum Dollar Limit, MIC shall immediately return the Excess Funds to the
Consignee; or

(iv) provide to MIC a standby irrevocable letter of credit issued by a bank
agreed by MIC, which shall set forth the amount equal to the Dollar Value of the
silver held on consignment hereunder in excess of the Maximum Dollar Limit.

3. Quality. Silver delivered to the Consignee and returned to MIC shall be in
London Good Delivery bar form and of a minimum fineness of .9999, unless
otherwise mutually agreed to in advance of delivery.

Orders
. Requests for delivery of silver will be made by an authorized representative
of the Consignee to an authorized officer of MIC by telephone, telex or
telecopied transmission. Each request will indicate the quantity and quality of
the silver to be delivered, the delivery location, the date on which the
delivery is requested to be made and the required term of the Consignment, which
term may be for up to twelve (12) months or any other lesser term which is
mutually acceptable to the Parties. The annual percentage consigned rate to
apply to a Consignment will be inform the Consignee by MIC at the time of such
request and will be agreed by the Consignee and MIC. Any silver delivered shall
be of the quality set forth in paragraph 3. All telephone requests and the
annual percentage consigned rate shall be confirmed in writing to MIC within
three (3) Business Days of such agreed.

5. Deliveries by MIC.

(a) If MIC has agreed to make a requested delivery of silver, it will arrange
for the delivery of the silver to a location acceptable to both Parties and on
the date agreed upon for delivery. MIC will bear the cost of such delivery and
bear all risk of loss or damage to the silver until it has been delivered to the
agreed upon location at which time such risk shall pass to the Consignee. Such
delivery shall be accompanied by a delivery statement provided by MIC setting
out the quantity and quality of silver delivered.

(b) If on receipt of the silver it is determined by the Consignee that the
silver delivered by MIC to the Consignee is of a different quantity and/or
quality than is set out in the delivery statement, the Consignee shall forthwith
give a written notice of such discrepancy to MIC and MIC and the Consignee, as
the case may be, shall make the appropriate adjustments. Such notice of the
discrepancy shall be notified by the Consignee within on three (3) Business Days
immediately after the receipt of the silver.

Business Day

. For the purposes of this Agreement, "Business Day" shall mean any day, other
than a Saturday, a Sunday or a day that banks are lawfully closed for business
in New York City, New York, or in the case of any location to which silver is to
be delivered or received, a day that transactions cannot be carried out at such
location.



6. Return by the Consignee. Upon the scheduled or earlier termination of the
Consignment, the Consignee shall immediately return at the Consignee

's cost, risk and expense, the silver consigned hereunder or silver of
equivalent quantity and quality to the same location or buy or transfer from
another lessor or extend/renew lease.



7. Consignment Fee. Consignment Fees equals (i) Dollar Value of the silver
making up the applicable Consignment on the date of the confirmation by MIC,
times (ii)the annual percentage consigned rate agreed upon by the Consignee and
MIC at the time of each Consignment request or request for renewal, which rate
shall remain in effect for the term of the applicable Consignment, times
(iii)the number of troy ounces of the silver being consigned, times (iv)the
number of days the silver is being consigned to the Consignee, which shall
include the date of delivery but not the date of return, divided by (v) three
hundred sixty (360) days. The Consignee will pay monthly and on the last day of
a Consignment term, to MIC as a consignment fee in respect of the applicable
Consignment an amount which shall be calculated by multiplying (i) Dollar Value
of the silver making up the applicable Consignment on the date of the
confirmation by MIC, times (ii)the annual percentage consigned rate agreed upon
by the Consignee and MIC at the time of each Consignment request or request for
renewal, which rate shall remain in effect for the term of the applicable
Consignment, times (iii)the number of troy ounces of the silver being consigned,
times (iv)the number of days the silver was consigned to the Consignee during
the month in question divided by three hundred sixty (360) days.

8. Title.

(a) Title to the silver delivered by MIC and held by the Consignee on
consignment for MIC will remain with MIC and will not pass to the Consignee
until such time as the silver is purchased by the Consignee as provided for in
paragraphs 11, 12 and 8(b) hereof. In the event that only a portion of a
Consignment is purchased, then title as pertains to that portion only will
transfer to the Consignee.

(b) Title to the silver purchased by the Consignee as provided for in paragraphs
11 and 12 hereof will pass to the Consignee upon receipt by MIC of all funds due
to it from the Consignee in payment for the silver purchased.

9. Commingling. The Consignee and MIC agree that the Consignee shall be
permitted, in the ordinary course of its business as now being conducted, to
commingle the silver held on consignment for MIC with any other silver or silver
containing alloys being held by the Consignee on consignment, safekeeping, or
trust, or with silver or silver containing alloys owned by the Consignee.

10. Safekeeping. Until such time as the silver received from MIC has been
returned to MIC, or purchased by the Consignee, as hereinafter provided, the
Consignee will afford the silver no less safekeeping protection than it affords
silver held for its own account. The Consignee will at the Consignee

's cost arrange and maintain insurance coverage on the silver held on
consignment for MIC by the Consignee in such amounts and covering such risks as
is usually carried by companies engaged in a similar business and the Consignee
shall, upon request, deliver to MIC a copy of all policies for such insurance.
The Consignee covenants that it will not dispose of any interest in silver
consigned hereunder (including by way of sub-consignment) to any third party.
Consignee shall permit agents or representatives of MIC to inspect, during
normal business hours and upon five (5) business days notice, or at its own
discretion should Lessee be in Default, any silver consigned to Consignee or
silver containing allows being held by the Consignee on consignment,
safekeeping, or trust, or with silver or silver containing alloys owned by the
Consignee and/or the Consignee's books and records related to such silver or
alloys.



11. Purchase Request. If the Consignee wishes to purchase part or all of the
silver held hereunder on consignment for MIC, an authorized representative of
the Consignee will at any time during the consigned period make a request to an
authorized officer of MIC by telephone, telex or telecopied transmission stating
the quantity and quality of silver to be purchased and the intended date of the
purchase. MIC will send Consignee written confirmation of all telephone requests
including the purchase price, which is an amount equal to the Dollar Value as of
the purchase date for the quantity of silver to be purchased plus all accrued
and unpaid Consignment Fees relating to such quantity of silver (the "Purchase
Price") for such silver and if the Consignee agreed the Purchase Price,
Consignee shall send MIC written acknowledgement of such confirmation within
five (5) Business Days of receipt.

12. Purchase.

Upon MIC's receipt of the written acknowledgement for such silver so purchased,
in good funds, MIC shall sell, transfer and convey good title to such silver so
purchased to the Consignee. Each such sale shall be effective upon MIC's full
receipt of such Purchase Price. .



13. Security Interest.

(a) Both parties acknowledge that this is a true Consignment in which MIC
retains title and settlement by return of the silver consigned hereunder is
contemplated. Notwithstanding the foregoing, the Consignee hereby grants MIC a
security interest in all silver delivered pursuant to this Agreement in any
physical or chemical state and any proceeds of sale, disposition, or destruction
thereof until all required silver is returned to MIC. MIC is hereby authorized
to file any and all appropriate UCC financing statements, with or without the
Consignee having executed such filing. The Consignee shall execute all
appropriate documents reasonably required by MIC to protect MIC

's interests in the silver. The Consignee shall take all reasonable actions not
to prejudice MIC's security interest in, and shall take such other actions as
MIC may reasonably require to protect, the Consignee in the Consignee's
possession.



(b) If sufficient credit has not been established with MIC

's credit department, MIC may, in addition to the security interest granted by
the Consignee under the paragraph 13(a), require security, either in the form of
prepayment or a standby irrevocable bank letter of credit, or any other form of
security, as MIC may determine in its sole and unencumbered discretion. Any
letter of credit must be opened in a format and by a bank acceptable to MIC.



(c) Further, as continuing collateral security for the present and future
indebtedness and liability of the Consignee to MIC hereunder, the Guarantor [the
Parent of the Consignee] shall deliver in favor of MIC an unconditional
guarantee of all present and future indebtedness and liability incurred by the
Consignee to MIC under this Agreement.

This Agreement shall not become effective until MIC shall receive such guaranty
agreement ("Guaranty Agreement"), in form and content satisfactory to MIC.



(d) If MIC

's requirements as to security are not satisfied within the time limits
specified by MIC, MIC shall have the option of canceling the Consignment and/or
proceeding against the Consignee for damages occasioned by the Consignee's
failure to perform. MIC hereby reserves the right in its absolute discretion to
revise the credit terms applicable to the Consignee, and to call for such
further security as MIC deems necessary.



14. Invoices.

(a) In the case of a Consignment, MIC will furnish the Consignee, on the
following 22nd day of each month for the Consignment Fee of the applicable month
and on the last day of a Consignment term for the Consignment Fee of the last
month of such Consignment Term and the preceding month of such last month, with
a statement of the quantity and quality of silver held on consignment for MIC
and a calculation of the consignment fee in accordance with paragraph 7 hereof
payable by the Consignee, together with an invoice for such charges.

(b) In the case of purchases, MIC will furnish the Consignee promptly after each
purchase is agreed to with a statement setting forth the quantity and quality of
the silver sold, and a calculation of the purchase price payable by the
Consignee, together with an invoice for such purchase price.

(c) If there is a discrepancy between the statement provided by MIC and the
agreed to terms of the purchase by the Consignee, as the Consignee understands
them to be, the Consignee shall forthwith notify MIC of such discrepancy.

15. Payments. Payment of the consignment fee will be made by the Consignee
within five (5)Business Days following the receipt of such invoice. In either
case, payment will be made in U.S. dollars in same day funds by any method
mutually agreed upon from time to time. If an amount payable hereunder is not
paid when due, the Consignee will pay interest on the unpaid amount, calculated
and payable upon demand for the actual number of days elapsed and compounded
monthly until paid in full, at the LIBOR-Rate (British Bankers' Association
Interest Settlement Rates) in U.S. dollar for the three (3) months period, as
published by Reuter's screen at approximately 1:30 pm (New York) on the date of
such unpayment day plus four (4) percents.

16. Period of Agreement. Any party to this Agreement may, for any reason, and
upon no less than thirty (30) days' written notice to the other party (the
"Termination Notice") terminate this Agreement. Such termination to be
effective, except as hereinafter provided, as of the date specified in such
Termination Notice (such date being the "Termination Date"). Notwithstanding the
above, such termination shall not affect any Consignment outstanding at the time
such termination is effective, which shall remain subject to the terms and
conditions of this Agreement until all outstanding obligations under such
Consignment are duly performed or the Consignment is finally and fully
liquidated in accordance with the provisions of this Agreement.. For all other
Consignments, termination shall be effective on the Termination Date.

17. Events of Default. The parties recognize and agree that both parties may
set-off subject to this Agreement without any approval of the bankruptcy court
in the case of bankruptcy.

Upon the occurrence of any one of the following events of default (an "Event of
Default"):



(a) the Consignee or the Guarantor makes any representation or warranty
hereunder which is incorrect in any material respect; default in payment, or
breaches any covenant hereunder or fails to perform or observe, in any material
respect, any other term or provision contained in this Agreement or Guaranty
Agreement and any such breach of covenant or failure to perform or observe shall
remain unremedied for three (3) days after written notice thereof has been given
by MIC to the Consignee in the manner provided for in paragraph 19 hereof;

(b) any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other proceedings for the relief of debtors and/or creditors
are instituted by or against the Consignee or the Guarantor, and, in the case of
any such proceeding instituted against the Consignee or the Guarantor (but not
instituted by such party), either such proceeding shall remain undismissed, or
unstayed for a period of fifteen (15) days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against it or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property) shall occur;

(c) The Consignee or the Guarantor be unable to pay its debts as they fall due;

(d) The Consignee or the Guarantor has an administrator, receiver, liquidator or
other officer appointed over it or any of its assets;

 a. The Consignee fails to give adequate security for, or evidence of, its
    ability to perform its obligations under this Agreement within two (2)
    business days of any request therefor in accordance with this Agreement or
    any reasonable request therefor from MIC;

Termination of the Guaranty Agreement; or The Guarantee disaffirm, disclaim,
repudiate or reject, in whole or in part, or challenge the validity of any
guarantee issued in respect of the Consignee.



MIC may terminate this Agreement and, upon making a demand in writing upon the
Consignee, will become entitled to have the Consignee deliver to MIC forthwith
all silver held by the Consignee on consignment for MIC hereunder and shall be
entitled to receive payment forthwith from the Consignee of all amounts due and
accruing to MIC hereunder. Delivery of such silver shall be made by either
physically delivering the silver to MIC or by paying to MIC the applicable
market price (as determined by MIC in its absolute discretion based upon the
current market price for the relevant silver) plus all accrued and unpaid
Consignment Fees of the silver then held and by so paying such amount, the
Consignee shall be deemed to have purchased the silver which it was required to
re-deliver to MIC.

MIC shall determine its aggregate gains or losses resulting from the termination
of any transactions by calculating the difference, if any, between the price
specified in each liquidated transaction and the market price for the relevant
product on the date of liquidation. MIC shall notify the Consignee of the amount
of any aggregate loss incurred by MIC in connection with the liquidation of any
transactions. The Consignee shall pay such amount to MIC in full within five
business days of such notice being given, with interest at the rate of four (4)
per cent plus LIBOR (quoted on the first London banking day after the date of
termination).



MIC may, in its sole discretion, aggregate, net and set off amounts which MIC
owes to the Consignee against any amounts which the Consignee owes one or more
of MIC under any transaction or otherwise, whether or not then due, so that all
such amounts are aggregated and netted to a single liquidated amount (the "Net
Liquidation Payment"). For the purpose of any such calculation, MIC may convert
amounts denominated in any other currency at such rate prevailing at the time of
the calculation as it shall reasonably select. If the calculation of the Net
Liquidation Payment results in an amount payable by MIC, the Net Liquidation
Payment shall be zero. MIC shall notify the Consignee of the amount of the Net
Liquidation Payment and the Consignee shall pay the Net Liquidation Payment in
full within five business days of such notice, which amount shall bear interest
at the rate of four (4) per cent plus LIBOR (quoted on the first London banking
day after the applicable date of termination).



The Consignee shall further indemnify and hold MIC harmless from any other
losses, damages, cost and expenses including reasonable attorney's fees,
incurred in connection with an event of default, termination or the exercise of
any remedies in relation thereto.



Notwithstanding any provision herein to the contrary, MIC shall not be required
to pay to the Consignee an amount due until MIC receive confirmation
satisfactory to MIC, in its reasonable discretion, that all obligations of any
kind whatsoever of the Consignee to make any payments to MIC under this
Agreement have been or will be fully and finally performed; nor shall MIC be
required to compensate the Consignee for any losses incurred by the Consignee in
connection with a default or termination hereunder.



18. Authorized Representatives. The Consignee will, from time to time, notify
MIC in writing of the names of two or more persons who are to be its authorized
representatives for the purposes hereof. MIC will, from time to time, notify the
Consignee in writing of the names of two or more persons who are to be its
authorized officers for the purposes hereof. The Consignee and MIC shall provide
to each other specimen signatures of such persons.

19. Representations of the Consignee.

(a) The Consignee hereby represents and warrants to MIC that it has full power
and authority to purchase silver from MIC and to receive and hold silver for MIC
on the terms and conditions contained herein; that it has obtained all necessary
governmental approvals, if any, to receive and hold and purchase silver; and,
that this Agreement has been duly authorized by all necessary corporate action
and that the execution, delivery and performance of this Agreement by the
Consignee will not result in the breach of its charter, articles of
incorporation, by-laws, corporate resolutions or other of its constitutional
documents.

(b) The Consignee hereby warrants to MIC that upon return of consigned silver to
MIC, MIC shall have good and marketable title to the silver, free and clear of
all liens, pledges, mortgages, encumbrances, easements, charges, claims,
restrictions, purchase options, and/or agreements limiting the use or transfer
of such Metal.

20. Representations of MIC.

(a) MIC hereby represents and warrants to the Consignee that it shall have title
free and clear of any encumbrance to all silver to be delivered to the Consignee
under this Agreement, and that it has full power and authority to deliver and
sell silver to the Consignee on the terms and conditions contained herein. In
addition, MIC hereby represents and warrants to the Consignee that the silver to
be delivered to the Consignee under this Agreement is .9995 Fineness.

(b) MIC MAKES NO OTHER WARRANTIES, EITHER EXPRESSED OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE I.

21. Responsibility.

(a) The Consignee shall be responsible for, and agrees to indemnify and hold
harmless MIC from and against, any sales, use, personal property taxes relating
to this Agreement, any silver consigned hereunder, or the use thereof. The
Consignee shall also be responsible for, and agrees to indemnify and hold
harmless MIC against, any liability, claim, or expense relating to any silver
consigned hereunder or the use thereof, including, without limitation, any
products, environmental, or toxic waste liability claims.

(b) The Consignee shall be responsible for all risk of loss, damage or
disappearance from any cause whatsoever of or with respect to any silver
consigned hereunder from the time delivered by MIC until it is returned to MIC.

(c) MIC shall not be responsible for the Consignee

's use of silver consigned hereunder. Neither party shall be liable for any
consequential, incidental, or special damages resulting from the transactions.



22. Taxes.

(a) The Consignee shall be responsible for any taxes (including, but not limited
to, value added taxes, sales and use taxes, gross receipts taxes, property
taxes, and state excise taxes) due on any silver consigned hereunder, any
Consignment or other transactions contemplated by this Agreement. In the event
such taxes are properly assessed or levied by a governmental unit against MIC
with respect to any silver consigned hereunder, any Consignment or other
transaction contemplated by this Agreement and MIC pays such taxes to the
governmental unit, MIC shall add the amount of such taxes to the fees payable
pursuant to the given transaction and the Consignee is required to pay the
amount of such taxes to MIC. In the event that taxes are properly assessed or
levied by a governmental unit against the Consignee with the respect to any
Consignment or transaction contemplated by this Agreement, then the Consignee
shall timely pay such taxes to the governmental unit. A tax is properly assessed
or levied where the plain language of the governing law provides for assessment
or levy. The Consignee agrees to indemnify MIC against all such taxes and any
interest, penalties, or other charges that may be imposed in connection with the
silver, Consignment or transactions.

(b) Each party shall use reasonable efforts to implement the provisions of and
to administer this agreement in accordance with their intent to minimize taxes,
so long as neither party is materially adversely affected by such efforts. To
claim an exemption from payment of taxes, the Consignee shall provide a
certificate of exemption or appropriate evidence of exemption from the tax to
MIC. Both parties agree to cooperate with each other in obtaining any exemption.
If no exemption documentation is received, and the transaction is subject to a
tax, then the Consignee agrees to pay the tax.

(c) Notwithstanding any other provision in this Agreement, the Consignment Fee
shall be paid to MIC without any deduction or withholding for or on account of
any applicable tax unless such deduction or withholding is required by
applicable law. If such deduction or withholding is required, then the Consignee
shall (i) promptly notify MIC of such requirement, (ii) promptly pay to the
relevant authorities the full amount required to be withheld or deducted and
promptly forward to MIC an official receipt evidencing such payment to such
authorities; and (iii) promptly pay to MIC such additional amount as may be
necessary to ensure that the net amount actually received by MIC equals the full
amount MIC would have received had no such deduction or withholding been
required.

 

23.

Attorney's fee. Each party shall be entitled to full indemnification from the
other party of its reasonable attorney's fees and related reasonable
costs/expenses (including expert witness fees, costs and expenses) for any cause
of action, claim or dispute arising out of or relating to this Agreement as to
which such indemnified party prevails, whether in an arbitration, a court of
law, administrative proceeding, or through any other form of dispute resolution.



 

24. Notices. Any notice in writing may be given by being delivered by hand or by
being sent by authenticated telex, telecopied transmission in the case of the
Consignee to:

AMI Doduco, Inc.

Murray Corporate Park

1003 Corporate Drive

Export, PA 15362

Attention

: Vice President of Purchasing



Fax No.: (724) 733-2880

With a copy to:

Technitrol, Inc.

1210 Northbrook Drive, Suite 470

Trevose, PA 19053

Attention: Chief Financial Officer

Fax No.: (215) 355-7397

and in the case of MIC to:

 

Attention:

Fax No.:

or to such other address, telex or telecopier number as may hereafter be
notified in writing by the Consignee or MIC, respectively and any such notice,
if given by hand, authenticated telex or telecopied transmission will be deemed
to have been given when delivered or sent.

If an authorized representative of the Consignee makes an oral request or gives
an oral notice hereunder to MIC, whether to an agent or an employee of MIC then,
until notice in writing by the Consignee, MIC shall be entitled to rely on its
dealings with the Consignee upon those oral instructions whether by telephone or
otherwise. In so relying, neither MIC nor any agent or employee shall incur any
liability to the Consignee in acting upon such oral instructions contemplated
hereby and which MIC believes in good faith to have been given by a person
authorized by the Consignee to effect any applicable transaction. In the event
there is a discrepancy between the oral instructions and any written
confirmation in respect thereof, or in the absence of receiving confirmation,
the oral instructions will be deemed to be the controlling instructions.

25. Assignment. Neither MIC nor the Consignee may assign or transfer any of its
rights or obligations hereunder without the prior written consent of the other,
which consent shall not be unreasonably withheld. This Agreement is for the
benefit of the parties hereto and their respective successors and permitted
assigns. No other persons or entity (including, without limitation, any customer
of either party) shall have any rights hereunder.

26. Laws. This Agreement will be interpreted and governed in all respect by the
laws of the State of New York.

27. Arbitration. The parties agree that any controversy or claim arising out of
or relating to this Agreement, or the breach hereof, shall be settled by
arbitration conducted by the American Arbitration Association in New York, New
York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The award of the arbitrator(s) shall be final and
binding upon the parties hereto and judgment on the award may be entered in any
court of competent jurisdiction.

28. Amendments. This Agreement constitutes the entire Agreement between the
Consignee and MIC in respect of the subject matter hereof and may only be
amended by a document signed by the Consignee and MIC.

29. Judgment Currency. All payments made under this Agreement or resulting from
any judgment relating to this Agreement shall be made in U.S. Dollars.

30. Force Majeure.

(a) If either party is prevented from performing its obligations hereunder by
reason of force majeure (which shall be deemed for this purpose to include war,
civil commotion, act of terrorism, hijacking, strike, walkout, industrial
dispute, fire, explosion, storm, tempest, flood, act or omission of any
governmental, licensing or other similar body or of a person or body for the
time being exercising the power and authority of such body (whether in the
United States of America or elsewhere)) the time for performance shall be
extended for a period equal to that during which performance is so prevented.

Failure to pay or lack of funds, the availability of a more attractive market or
inefficiencies in operations do not constitute force majeure.





(b) The party or parties whose performance is prevented, inhibited or delayed
(the "Declaring Party") agrees to notify the other party (the "Non-Declaring
Party") of the occurrence of the force majeure event as soon as possible
including reasonably full particulars of such force majeure event.



(c) Notwithstanding the foregoing, if a force majeure event delays performance
for a period of thirty (30) days or more, the Non-Declaring Party shall have the
right to terminate any affected outstanding Consignment effective upon providing
notice to the Declaring Party. In no event shall force majeure entitle either
party to suspend its obligations to make payments then due for silver consigned.

 

31. Entire Agreement. This Agreement (a) constitutes the entire agreement
between the parties with respect to the subject matter hereof and (b) supersedes
all prior agreements with respect to the subject matter hereof. This Agreement
supersedes all standard terms and conditions of trading of either party,
regardless of how denominated and whether or not the same are printed on one or
more Confirmations or sales or purchase orders relating thereto.

32. Validity. In the event that any provision (or portion of a provision) if
this Agreement is declared to be illegal, invalid, or otherwise unenforceable by
a court of competent jurisdiction, the remainder of this Agreement (and of such
provision) shall not be affected except to the extent necessary to delete such
illegal, invalid, or unenforceable provision (or portion thereof), and the
parties shall negotiate in good faith to arrive at an alternative replacement
provision approximating the parties' original business objective.

33. No Obligation to Deliver or Renew a Consignment. Execution of this Agreement
shall not obligate MIC to deliver silver or to renew a Consignment term pursuant
to any request that it may receive from the Consignee; nor does it obligate the
Consignee to request the delivery of silver.

 

the parties have executed this Agreement in duplicate by their duly authorized
representatives effective on the date first written above. .

 

 

MIC

Mitsubishi International Corporation

By: _____________________________

Name:

Title:

 

 

 

The Consignee

AMI DODUCO ________

By: _____________________________

Name:

Title: